DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk (U.S. Patent No. 6,691,889) in view of Dixon (U.S. Patent No. 1,894,675).
Falk discloses a water tank (1) comprising: a tank shell, the tank shell including: a back panel (5); and a side panel (3) extending from the back panel, the side panel defining an outer perimeter of the water tank; and a front panel (4) secured to the side panel to enclose an interior of the water tank, wherein at least one of the back panel or front panel is flat and planar (Fig. 1), one or more baffles (7, 9) disposed in the interior of the water tank, wherein the one or more baffles are secured to one of the side panel or the back panel by welding, wherein the front panel is secured to the side panel via welding (col. 4, lines 1-20). Note that the limitation compression molded is being treated as a product by process limitation and the prior art teaches the same structure as the final structure claimed.
Falk fails to teach accessory components or fittings secured to one or more of the side panel, the front panel or the back panel, the one or more accessory components or fittings including one or more of a tank inlet or tank outlet.
Dixon teaches that it is known in the art to manufacture a tank with one or more fittings including one or more of a tank inlet or tank outlet (26).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured he tank of Falk with a fitting, as taught by Dixon, so that fluid could be placed in or removed from the tank.


Claims 7-9, 12-14, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk and Dixon in view of Callaghan et al. (U.S. Patent No. 5,651,474).
Falk and Dixon teach all the claimed limitations as shown above and a method of welding the tank components together (Dixon, col. 4, lines 1-20), but fail to teach wherein the tank is compression molded out of a plurality of fibers suspended in a thermoplastic resin, wherein the plurality of fibers are carbon fibers or glass fibers, and wherein the thermoplastic resin is one of polyetheretherketone (PEEK), polyaryletherketone (PAEK), or polyphenylene sulfide (PPS).
Callaghan teaches that it is known in the art to compression mold a tank (col. 3, lines 20-28), out of a plurality of fibers suspended in a thermoplastic resin, wherein the plurality of fibers are carbon fibers or glass fibers, and wherein the thermoplastic resin is one of polyetheretherketone (PEEK), polyaryletherketone (PAEK), or polyphenylene sulfide (PPS) (col. 3, lines 20-28).

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk, as modified by the references above, in view of Rogers (U.S. Patent No. 4,350,258).
Falk fails to teach wherein the baffles are installed in one or more slots formed in the side panel.
Rogers teaches that it is known in the art to manufacture a tank with baffle installed in slots (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the tank with slots, in order to make it easier to install the baffles at specific areas in the tank.

Claims 10, 11, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falk, as modified by the references above, in view of Knappe (U.S. Patent No. 5,012,950).
Falk fails to teach a liner disposed in the interior of the water tank, wherein the liner is a high density polyethylene (HDPE), polyetheretherketone (PEEK) or polypropylene (PP) in the form of a powder coating, film or sheet.
Knappe teaches that it is known in the art to manufacture a tank with a liner disposed in the interior of the tank, wherein the liner is a high density polyethylene (HDPE), polyetheretherketone (PEEK) or polypropylene (PP) in the form of a powder coating, film or sheet (col. 1, lines 66-68).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the tank with a liner, in order ensure that the tank did not leak.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733